Opinion by
Wilson, J.
In accordance with stipulation of counsel that the items marked “D” consist of trays, serving trays, snack trays, display trees, etc., not in part of rattan, similar in all material respects to those the subject of Abstract 66729, the claim at 16% percent under the provision in paragraph 412, as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T.D. 52373), supplemented by Presidential proclamation (T.D. 52476), for manufactures of wood was sustained. The items marked “E,” stipulated to consist of items of furniture other than chairs, in chief value of wood, were held dutiable at 10% percent under the provision in said paragraph 412, as modified by T.D. 54108, for furniture other than chairs, in chief value of wood, as claimed.